Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: an input data source comprising in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller, NPL, “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG, NPL,” Initial results from the super‐parameterized E3SM.”, Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”)
Regarding independent claim 1, Pauschenwein teaches a computer-based method for generating a visualization of a quantum state (see Abstract, “Powerful software packages offer new possibilities for the interactive visualization of quantum mechanical wave functions describing particles with spin in three dimensions. We discuss several visualization methods in view of their ability to extract physically interesting information from the wave
function. We describe the practical realization of these techniques using the modular software package AVS. In AVS, the user combines program modules into networks which perform the visualization task. This process is described in detail and applied to some interesting examples from quantum mechanics.”), comprising: 
receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state (see section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly 
The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.”), each outcome having a phase and a magnitude (see section 2. Extracting Information from Wave Functions, “… The functions Σi(x), i = 0, 1, 2, 3, in turn determine Ψ(x) only up to a phase factor. The replacement Ψ(x) → eiφ(x) Ψ(x) would change neither the position probability nor the spin vector field. This phase factor is nevertheless important, because it contains the information about the momentum and velocity distribution in the wavepacket – at least if we assume that the gauge has been fixed. (For example, in the force free case one would assume the electric and magnetic potentials to be zero. In this case the complex phase is unique up to a constant phase factor exp(iφ) which does not depend on the position or on time).;
 for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value with a color map of different densities, for examples, dark blue has a lower intensity than yellow; (see page 16, first paragraph “….An appropiate colormap is used to colorize the high values with red, the low ones with blue.”))

    PNG
    media_image1.png
    353
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    312
    media_image2.png
    Greyscale

plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device (see Fig.4 and Fig. 6 where showing the output of the computer program, a computer with display is implicit)






    PNG
    media_image3.png
    338
    306
    media_image3.png
    Greyscale

Pauschenwein is understood to be silent on the remaining limitations of claim 1.
In the same filed of endeavor, Hannah teaches each outcome having a phase and a magnitude; for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude (see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device (Fig. 10)

    PNG
    media_image4.png
    401
    539
    media_image4.png
    Greyscale


Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with displaying phase (color hue) and magnitude (color intensity) with a color wheel as seen in Hannah because this modification would indicate how the color intensity corresponds amplitude and the phase according to the color hue (see Fig.10 of Hannah).
a computer-based method for generating a visualization of a quantum state, comprising: receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude; for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude; plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device.
Regarding claim 8, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein the output device may include a display (see Fig.3: Simple network for displaying 2D slices through a 3D dataset; Fig.4, Fig.6 of Pauschenwein where showing the output of the computer program, a computer with display is implicit). 
Regarding independent claim 11, Pauschenwein teaches a system for generating a visualization of a quantum state (see section 3. AVS), comprising:
an input data source comprising a plurality of outcomes for a quantum state (see section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The 
The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.”, each outcome comprising a phase and a magnitude (see section 2. Extracting Information from Wave Functions, “… The functions Σi(x), i = 0, 1, 2, 3, in turn determine Ψ(x) only up to a phase factor. The replacement Ψ(x) → eiφ(x) Ψ(x) would change neither the position probability nor the spin vector field. This phase factor is nevertheless important, because it contains the information about the momentum and velocity distribution in the wavepacket – at least if we assume that the gauge has been fixed. (For example, in the force free case one would assume the electric and magnetic potentials to be zero. In this case the complex phase is unique up to a constant phase factor exp(iφ) which does not depend on the position or on time); 
an electronic device comprising at least one computer processor executing a visualization computer program (see section System Requirements, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations…….The software renderer implements a set of graphics primitives displaying the resulting image in a Window under the X- Window  that is configured to receive, from the input data source, the plurality of outcomes, translate each outcome into a pixel having a hue based on the phase and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value or magnitude with a color map of different densities , for examples, dark blue has a lower intensity than yellow), and 
plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (see Fig.4 and Fig. 6 where showing the output of the computer program, a computer with display is implicit). 
In the same filed of endeavor, Hannah teaches translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude(see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (Fig. 10) In addition, the same motivation is used as the rejection for claim 1. 
Thus, Pauschenwein and Hannah teaches a system for generating a visualization of a quantum state, comprising: an input data source comprising a plurality of outcomes for a quantum state, each outcome comprising a phase and a magnitude; an electronic device comprising at least one computer processor executing a visualization computer program that is configured to receive, from the input data source, the plurality of outcomes, translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude, and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program.
Regarding claim 18, Pauschenwein and Hanna teach the system of claim 11, Remaining of claim 18 is similar scope to claim 8 and therefore rejected under the same rational
2. Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”)
Regarding claim 2, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein a mapping is used to translate the hue into the phase and the magnitude into the intensity (see page 15 of Pauschenwein “….To produce a colored isosurface one must also specify a colormap. The low value and high value parameters of the generate colormap module have to correspond to the minimum and maximum data values of the phase data. The color range module scales the colormap to the range of the phase data. The resulting image an isosurface of color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude.”) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein and Hannah are understood to be silent on mapping table.
In the same filed of endeavor, Altamura teaches wherein a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with using 
Thus, the combination of Pauschenwein, Hannah and Altamura teaches wherein a mapping table is used to translate the hue into the phase and the magnitude into the intensity.
Regarding claim 3, Pauschenwein, Hannah and Altamura teach the computer-based method of claim 2, wherein the mapping table may include a color wheel (see Fig.10 of Hannah where include a color wheel). In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 4,  Pauschenwein, Hannah and Altamura teach the computer-based method of claim 3, further comprising: selecting, by the computer program, a hue associated with a phase of 0 on the color wheel (Figure 10 of Hannah. (a–c) Phase (color hue) and amplitude (color intensity) of the first harmonic of the composite diurnal cycle of precipitation during boreal summer (JJA) over all 5 years of data. Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude.;¶0052 of Altamnura “Visual indicators may be selected from colors or symbols. In such case, the plot may be a color-coded plot. In other cases, visual indicators may be presented as bars, such as in a pseudo-three dimensional plot (or bar graph). In some cases, visual indicators may be color-coded with the aid of a color gradient, such as a gradient of color extending from blue to red. For example, red may correspond to a certain operational data condition (e.g., high or undesirable energy consumption) and green may correspond to another operational data condition (e.g., low 
Regarding claim 12, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 12 is similar scope to claim 2 and therefore rejected under the same rational. 
Regarding claim 13, Pauschenwein, Hannah, Altamura teach the system of claim 12, Remaining of claim 13 is similar scope to claim 3 and therefore rejected under the same rational. 
Regarding claim 14, Pauschenwein, Hannah, Altamura teach the system of claim 13, Remaining of claim 14 is similar scope to claim 4 and therefore rejected under the same rational. 
3.	Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12.(“Overvig”)
Regarding claim 5, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein the step of plotting, by the computer program, the pixel on a pixel graph may include: 
identifying, from the quantum state, a prefix and a suffix (see section 4. Description of the Input Data, first and second paragraphs of Pauschenwein “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3.” See Fig.4 of Pauschenwein: Orthogonal slices through the wave function of the hydrogen atom with quantum numbers N = 10, l = 5, m = 3. The vertical plane shows the absolute value colored according to a built-in colormap in order to distinguish the values of the data. The horizontal plane displays the phase of the wave function with a colormap according to Fig.1”); 
wherein the pixel is plotted on the pixel graph using the prefix and the suffix (; see Fig. 4 of Pauschenwein, Fig. 10 of Hannah). Both Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Overvig teaches identifying, from the quantum state, a prefix and a suffix; wherein the pixel is plotted on the pixel graph using the prefix and the suffix as axes (see Fig.1(b), 1(e)


    PNG
    media_image5.png
    438
    559
    media_image5.png
    Greyscale


Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with display 
Thus, the combination of Pauschenwein, Hannah and Overvig teaches wherein the step of plotting, by the computer program, the pixel on a pixel graph may include: identifying, from the quantum state, a prefix and a suffix; wherein the pixel is plotted on the pixel graph using the prefix and the suffix as axes.
Regarding claim 6, Pauschenwein, Hannah and Overvig teach the computer-based method of claim 5, wherein the prefix corresponds to an input of a quantum state and the suffix corresponds to an output of the quantum state (see Fig. 4 of Pauschenwein, Fig.10 of Hannah and Fig. 1f of Overvig where phase and amplitude) In addition, the same motivation is used as the rejection for claim 5.
Regarding claim 15, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 15 is similar scope to claim 5 and therefore rejected under the same rational.
Regarding claim 16, Pauschenwein, Hannah and Overvig teach the system of claim 15, Remaining of claim 16 is similar scope to claim 6 and therefore rejected under the same rational.
4. Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the ‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Ekin et al, U.S Patent Application Publication No 20130287280 (“Ekin”)
Regarding claim 7, Pauschenwein, Hannah teach the computer-based method of claim 1, further comprising: causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed (see Fig. 4 of Pauschenwein, Fig.10 of Hannah ) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Ekin teaches causing, by the computer program, the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”)

    PNG
    media_image6.png
    394
    429
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with display further details in response user clicks on graph  as seen in Ekin because this modification would be an enhanced visualization strategy (¶0054  of Ekin)
causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected.
Regarding claim 17, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 17 is similar scope to claim 7 and therefore rejected under the same rational.
5. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”)
Regarding claim 9, Pauschenwein, Hannah teach the computer-based method of claim 1, wherein the output device may include a computer system (see section System Requirements of Pauschenwein, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations “; see section System Architecture of Pauschenwein, “…..The diagram shows the visualization process, which begins with reading the input data and ends with output either to screen images or to a video/hardcopy output device. Each module can be considered a separate process dealing with the data. The network 
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large scale migrations of data 16 and metadata 18 that have tens to hundreds of thousands of linkages between them.”)
Therefore,  in combination of Pauschenwein and Hanna,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with including downstream computer systems as seen in Romano because ¶0035 of Romano).
Thus, the combination of Pauschenwein, Hannah and Romano teaches wherein the output device may include a downstream computer system.
6. Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”) further in view of Xia, U.S Patent Application Publication No. 20200044939 (“Xia”)
Regarding claim 10, Pauschenwein, Hannah and Romano teach the computer-based method of claim 9, wherein the downstream computer system (¶0035 of Romano“The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18) an outlying outcome from the pixel graph (see Fig. 4 of Pauschenwein, Fig.10 of Hannah )  In addition, the same motivation is used as the rejection for claim 9.  Pauschenwein, Hannah and Romano are understood to be silent on the remaining limitations of claim 10.
 wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”)
Therefore, in combination of Pauschenwein, Hannah and Romano, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenweinit  and including downstream computer systems such as workstation of Romano with workstation provide a selection of a portion of the graph to view as seen in Xia because this modification would allow a user to quickly identify dense and sparse segments of the database (¶0050 of Xia).
Thus, the combination of  Pauschenwein, Hannah, Romano and Xia teaches wherein the downstream computer system identifies an outlying outcome from the pixel graph.
Regarding claim 19, Pauschenwein, Hannah teach the system of claim 11, wherein the output device may include a computer system (see section System Requirements of Pauschenwein, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations “; see section System Architecture of Pauschenwein, “…..The diagram shows the visualization and the computer system an outlying outcome from the pixel graph (see Fig. 4 of Pauschenwein, Fig.10 of Hannah ) In addition, the same motivation is used as the rejection for claim 1. Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 19
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large 
In the same field of endeavor, Xia teaches wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”) In addition, the same motivation is used as the rejection for claim 10.
Thus, the combination of Pauschenwein, Hannah, Romano and Xia teaches  wherein the output device may include a downstream computer system, and the downstream computer system identifies an outlying outcome from the pixel graph.
7. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”)
Regarding independent claim 20, Pauschenwein teaches a computer-based method for interpreting a pixel graph (Figs. 4, 6 or 9), comprising: 
receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value or magnitude with a color map of different densities , for examples, dark blue has a lower intensity than yellow), wherein the hue and intensity are mapped to a phase (Fig.4: Orthogonal slices through the wave function of the hydrogen atom with quantum numbers N = 10, l = 5, m = 3. The vertical plane shows the absolute value colored according to a built-in colormap in order to distinguish the values of the data. The horizontal plane displays the phase of the wave function with a colormap according to Fig.1.”) using a mapping (see page 15 of Pauschenwein “….To produce a colored isosurface one must also specify a colormap. The low value and colormap to the range of the phase data. The resulting image an isosurface of the absolute value, the phase is color encoded according to Fig.1.”; see page 16, first paragraph  of Pauschenwein“…An appropiate colormap is used to colorize the high values with red, the low ones with blue.”)and outputting, by the computer program, the relative phase and magnitude (see Fig.4) Pauschenwein is understood to be silent on the remaining limitations of claim 20.
In the same filed of endeavor, Hannah teaches receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping (see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); and outputting, by the computer program, the relative phase and magnitude (Fig. 10) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein and Hannah understood to be silent on the remaining limitations of claim 20.
In the same filed of endeavor, Altamura teaches using a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with using mapping table as seen in Altamura because this modification would map a particular color for data within a predetermined range of data (¶0034 of Altamura) .Pauschenwein, Hannah and Altamura are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Ekin teaches selecting, by the computer program, one of the pixels in the pixel graph (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”); 
determining, by the computer program, a relative for an outcome associated with the selected pixel by comparing an 25SUBSTITUTE SPECIFICATION - CLEAN COPY PATENT APPLICATIONATTORNEY DOCKET NO. 052227.500451 intensity for the pixel to intensities for the other pixels in the pixel graph (¶0046] A preferred 0047] the absolute difference between the intensity of the current point or voxel and the intensity of the target location 30 should be within K* intensity standard deviation of the whole tissue (e.g. the brain volume). Factor K can be specified individually (e.g. K=1) and defines an upper and a lower intensity threshold. The current point or voxel is a large minimum if the intensity of this point/voxel is lower than the lower intensity threshold and a large maximum if higher than the upper intensity threshold. [0048] X,y,z gradient of a volume surrounding the current point/voxel is computed by taking the x,y,z derivatives, respectively. From the derivatives, gradient magnitude is computed for each point/voxel. Then, a histogram is built from gradient magnitudes. Some percentile (e.g. P=80%) of the histogram is computed and assigned as threshold value. The above absolute difference between the intensity of the current point/voxel and the intensity at the target location 30 is compared with this threshold value to find the minimum or maximum.”)
Therefore, in combination of Pauschenwein, Hannah and Altamura, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with display further details in response selecting on graph as 
In the same field of endeavor, Overvig teaches one of the pixels in the pixel graph (see Fig. 7b Visualization of the coverage of (AR,AB,ϕR,ϕB) by the meta-atoms in a with bins of 10% amplitude and circular polarization that is opposite for each color.”); 
determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an 25SUBSTITUTE SPECIFICATION - CLEAN COPYPATENT APPLICATION ATTORNEY DOCKET NO. 052227.500451intensity for the pixel to the hues and intensities for the other pixels in the pixel graph (see page 8 ,last paragraph “The phase, ϕR, and dispersion, ϕB–ϕR, due to propagation through the library of meta-atoms are depicted in Fig. 7a, demonstrating dense and degenerate coverage of this space. This degeneracy (many meta-atoms providing the same phase dispersion but different amplitudes) is key, as the amplitude must also vary widely and independently. The geometric phase is an additional degeneracy in the phase to be exploited and can be included by analytical extension of the numerical simulations. To visually explore how well the combinations of amplitude and phase (AR,AB,ϕR,ϕB) at the two wavelengths are achieved, Fig. 7b breaks the amplitudes into bins of (AR,AB) and plots the (ϕR,ϕB) within each bin. The apparent filling of every space in the (ϕR,ϕB) plot for every bin indicates that our meta-atom library can achieve every combination of (AR,AB,ϕR,ϕB) up to the precision of the bins chosen. These high-aspect-ratio meta-atoms with widely varying cross-sections therefore provide four independent degrees of wavefront control within a monolithic fabrication scheme.”; see page 9 “For a proof-of-concept demonstration, ); and  outputting, by the computer program, the relative phase and magnitude (see Fig.7 of Overvig where amplitude is considered as magnitude).

    PNG
    media_image7.png
    362
    605
    media_image7.png
    Greyscale

Fig.7a-7d of Overvig
Therefore, in combination of Pauschenwein, Hannah, Altamura and Ekin, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum 
Thus, the combination of Pauschenwein, Hannah, Altamura, Ekin and Overvig teaches a computer-based method for interpreting a pixel graph, comprising: receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping table; selecting, by the computer program, one of the pixels in the pixel graph; determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an 25SUBSTITUTE SPECIFICATION - CLEAN COPY PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500451 intensity for the pixel to the hues and intensities for the other pixels in the pixel graph; and outputting, by the computer program, the relative phase and magnitude.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619